[exhibit102thirdamendment001.jpg]
EXHIBIT 10.2 THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT This Third Amendment
to Purchase and Sale Agreement (this “Amendment”) dated as of the Effective Date
(as hereinafter defined) is by and between ABP FL (YULEE) LLC, a Delaware
limited liability company (“Seller”), and BIG ACQUISITIONS LLC, an Illinois
limited liability company (“Buyer”). RECITALS: A. Seller and Buyer are parties
to that certain Purchase and Sale Agreement dated as of March 19, 2019, as
amended by that certain First Amendment to Purchase and Sale Agreement dated
April 29, 2019 and that certain Second Amendment to Purchase and Sale Agreement
dated April 30, 2019 pertaining to the proposed sale by Seller to Buyer of
certain real property more particularly described therein (collectively, the
“Agreement”). B. The parties desire to amend certain provisions of the Agreement
regarding the legal description of the Property. OPERATIVE TERMS: NOW,
THEREFORE, for and in consideration of the foregoing recitals, the mutual
covenants set forth in the Agreement and in this Amendment, Ten Dollars ($10.00)
and other good and valuable consideration in hand paid, the receipt and
sufficiency of which are hereby acknowledged, Seller and Buyer hereby agree as
follows: 1. Recitals; Defined Terms. The foregoing recitals are true and correct
in all material respects. Capitalized terms and phrases used but not otherwise
defined in this Amendment shall have the meanings ascribed to such terms and
phrases in the Agreement. Unless the context clearly indicates otherwise, all
references to “this Agreement” in the Agreement and in this Amendment shall
hereinafter be deemed to refer to the Agreement, as amended hereby. As used in
this Amendment (but not for purposes of the Agreement, in which context the
definition of the term “Effective Date” shall remain unchanged), “Effective
Date” shall mean the date on which Seller or Buyer shall have executed this
Amendment, as indicated under their respective signatures, whichever is the
later to do so. 2. Waiver of Due Diligence Termination Right. Buyer acknowledges
that Buyer has completed all Due Diligence Buyer has deemed necessary or
appropriate, and, subject to the Seller’s Warranties, Buyer has confirmed to its
satisfaction all information that it considers material to its purchase of the
Property or the Transaction. Accordingly, Buyer waives any right it may have had
to Terminate the Agreement pursuant to Paragraph 4.3 or 4.5 thereof, based in
part on the modifications to the Agreement set forth in this Amendment. 3. Port
Authority Parcel. The following new definition is added to Schedule A to the
Agreement: “‘Port Authority Parcel’ shall mean that parcel of land shown
cross-hatched on Exhibit O attached hereto, which description shall be replaced
at Closing by a legal description prepared by Buyer’s surveyor and (a) approved
by the current owner of the Port Authority Parcel and (b) sufficient for the
Title Company to issue a contiguity endorsement with respect to all separate
parcels of the Real Property.” The Real Property shall include the Port
Authority Parcel.



--------------------------------------------------------------------------------



 
[exhibit102thirdamendment002.jpg]
4. Conditions to Buyer’s Obligations. Paragraph 10.1 of the Agreement is amended
by appending the following new paragraph after subparagraph C thereof: “D.
Acquisition of Port Authority Parcel. At Seller’s sole cost and expense and
prior to Closing, Seller shall have acquired the Port Authority Parcel, and at
Closing, the Port Authority Parcel shall be conveyed to Purchaser as a part of
the Real Property, all of which shall be subject only to the Permitted Title
Exceptions and consistent with Paragraph 4.3 hereof.” 5. Closing Deadline. The
definition of “Closing Deadline” in Schedule A to the Agreement is hereby
deleted in its entirety and replaced with the following definition: “‘Closing
Deadline’ shall mean May 16, 2019.” 6. Lease Amendment regarding Rail Service.
The following shall be appended to Paragraph 5.01(b) of the Lease: “Tenant
acknowledges and agrees that the loss of use of the existing rail spur servicing
the Premises resulting from any loss of rights to use the track existing between
the main railroad line adjacent to the Premises and the sidetrack servicing the
Premises will not in and of itself be deemed a default by Landlord under this
Lease or otherwise constitute grounds for termination of this Lease.” 7.
Headings. The headings to sections of this Amendment are for convenient
reference only and shall not be used in interpreting this Amendment. 8. Entire
Agreement. This Amendment contains the entire agreement and understanding
between the parties concerning the subject matter of this Amendment and
supersedes all prior agreements, terms, understandings, conditions,
representations and warranties, whether written or oral, concerning the matters
that are the subject of this Amendment. 9. Force and Effect. Except as otherwise
expressly modified by this Amendment, the Agreement shall remain in full force
and effect. Seller and Buyer hereby ratify and confirm their respective rights
and obligations under the Agreement, as amended by this Amendment. 10.
Counterparts. This Amendment may be executed in counterparts, and all such
counterparts shall when taken together, constitute one and the same instrument.
11. Electronic Execution. This Amendment may be executed and delivered by
electronic transmission, with the same force and effect as a fully-executed or
counterpart original document. [Remainder of this page has been intentionally
left blank. Signatures appear on the following page.]



--------------------------------------------------------------------------------



 
[exhibit102thirdamendment003.jpg]
IN WITNESS WHEREOF, Seller and Buyer have executed this Amendment as of the
Effective Date. SELLER: ABP FL (YULEE) LLC, a Delaware limited liability company
By: /s/ Justin B. Heineman Justin B. Heineman Vice President and Corporate
Secretary Date signed: May 1, 2019 BUYER: BIG ACQUISITIONS LLC, an Illinois
limited liability company By: /s/ Michael W. Brennan Name: Michael W. Brennan
Title: Manager Date signed: May 1, 2019



--------------------------------------------------------------------------------



 